JUDGMENT
Aquilino, Jr., Judge:
The court in slip op. 95-78,19 CIT 605, 886 E Supp. 23 (1995), having denied plaintiffs’ motion for judgment on the record compiled by the International Trade Administration, U.S. Department of Commerce (“ITA”) sub nom. Notice of Final Determinations of Sales at Less Than Fair Value; Certain Hot-Rolled Carbon Steel Flat Products, Certain Cold-Rolled Carbon Steel Flat Products, Certain Corrosion-resistant Carbon Steel Flat Products and Certain Cut-to-Length Carbon Steel Plate From Germany, 58 Fed.Reg. 37,136 (July 9, 1993), amended, 58Fed.Reg. 44,170 (Aug. 19,1993), and having granted a similar motion by ten U.S. steel companies to the extent of a remand to the agency to recalculate the margins of dumping by (a) disallowing an adjustment for plaintiffs’ currency-hedging gains and (b) multiplying the rate of a German value-added tax (“VAT”) by U.S. price and increasing that price by the resultant amount; and the defendant having reportedly complied with the order of remand but having thereafter requested a second remand to revisit the VAT issue, which was not contested by the other parties and thus granted by the court per slip op. 95-183,19 CIT 1346 (1995); and the court having now received the results of the second remand; and the other parties not having contested those results; Now, therefore, in conformity with the aforesaid decisions of the court and after due deliberation, it is
Ordered, adjudged and decreed that the ITA Remand Determination dated January 22, 1996 be, and it hereby is, affirmed.